EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Nigel Farnsworth, President, Chief Executive Officer and Chief Financial Officer of Jetblack Corp., hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: the annual report on Form 10-K of Jetblack Corp. for the year ended August 31, 2013 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Jetblack Corp. Date: December 13, 2013 By: /s/Nigel Farnsworth Nigel Farnsworth, President, Secretary and Director (Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer)
